GEATHERS, J.,
concurring in part and dissenting in part.
Respectfully, I concur in part and dissent in part. I concur with the majority’s holdings that: (1) Watson’s strength assessment was properly admitted into evidence, and (2) the employer is entitled to a credit for payment of temporary disability benefits made after Watson reached maximum medical improvement. I respectfully dissent, however, from the majority’s holding that Watson is not permanently and totally disabled, pursuant to sections 42-9-10 and 42-9-30(21) of the South Carolina Code (Supp.2011).
In South Carolina, there are two models of workers’ compensation; the first, an economic model, compensates workers for reductions in earning capacity, while the second is based on the degree of medical impairment:
“South Carolina’s workers’ compensation law represents a combination of two competing models of workers’ compensation, one economic and the other medical.” Stephenson v. Rice Servs., Inc., 323 S.C. 113, 116, 473 S.E.2d 699, 700 (1996). Under the more traditional economic theory, the goal of worker’s [sic] compensation law is to compensate workers for reductions in their earning capacity caused by work-related injuries. Id. This is the criterion for compensation under the Workers’ Compensation Act. See S.C.Code Ann. § 42-1-120 (1985) (“The term ‘disability’ means incapacity because of injury to earn the wages which the employee was receiving at the time of injury in the same or any other employment.”).
“Notwithstanding the definition of disability in section 42-1-120, South Carolina’s workers’ compensation law also recog*467nizes a competing concept of disability that is tied to medical impairment rather than to wage loss or to any reduction in earning capacity. The schedule[d] injuries, which typically provide for fixed awards of workers’ compensation based on degrees of medical impairment to certain listed body parts, are compensable without regard to whether the employee is able to continue working at the same job. In other words, with schedule[d] injuries, the fact the employee still is able to work constitutes no bar to compensation.” Stephenson, 323 S.C. at 117, 473 S.E.2d at 701 (emphasis added). Under the medical theory, the focus is on the medical impairment of the employee. Id.
Simmons v. City of Charleston, 349 S.C. 64, 73-74, 562 S.E.2d 476, 480-81 (Ct.App.2002).
While an award under general disability requires proof of a loss in earning capacity, an award under a scheduled loss does not require such proof:
Under our Worker’s Compensation Act, a claimant may proceed under § 42-9-10 or section 42-9-20 to prove a general disability; alternatively, he or she may proceed under § 42-9-30 to prove a loss, or loss of use of, a member, organ, or part of the body for which specific awards are listed in the statute. It is well-settled that an award under the general disability statutes must be predicated upon a showing of a loss of earning capacity, whereas an award under the scheduled loss statute does not require such a showing. The commission may award compensation to a claimant under the scheduled loss statute rather than the general disability statutes so long as there is substantial evidence to support such an award.
Fields v. Owens Corning Fiberglas, 301 S.C. 554, 555, 393 S.E.2d 172, 173 (1990) (emphasis added) (citations omitted). In my opinion, Watson is permanently and totally disabled pursuant to both statutory models (economic and medical).
The following facts are undisputed: (1) in a workplace setting, Watson now can sit continuously for no longer than three minutes; (2) in a workplace setting, Watson now can stand continuously for no longer than twelve minutes and can walk no farther than 0.10 mile; (3) Adger Brown, the vocational analyst who reviewed Watson’s restrictions, found these job *468factor restrictions rendered Watson permanently and totally disabled; and (4) when claimant returned to her job, which is classified as sedentary, her employer sent her home, stating there was no work available that could accommodate Watson’s job restrictions.
As stated by the majority, the standard for determining total disability under section 42-9-10 is the inability to perform services other than those that are so limited in quality, dependability, or quantity that a reasonably stable market for them does not exist. Wynn v. Peoples Natural Gas Co. of S. C., 238 S.C. 1, 12, 118 S.E.2d 812, 818 (1961). In other words, “[t]he ability to perform limited tasks for which no stable job market exists does not prevent an employee from proving total disability.” Simmons, 349 S.C. at 74, 562 S.E.2d at 481 (citation omitted).
The majority reasons that because Watson’s strength rating was “sedentary” and because her work at the time of injury was also sedentary, Watson remains capable of returning to sedentary work -within the restrictions of sitting no more than three minutes and standing no more than twelve minutes. However, the very existence of these restrictions beg the question of whether they so limit the quality, dependability, or quality of the services Watson is able to perform that there exists no stable job market for those services. The record includes compelling evidence that the sitting and standing restrictions on Watson’s work renders her services unmarketable. When Watson attempted to return to her sedentary job, unsurprisingly, her employer informed her that it could provide no work within her job restrictions.
The majority points out the fact that Watson had previously worked as a secretary. However, there is no relevant distinction between the nature of Watson’s former job and that of a secretary. Watson’s secretarial skills, which also require “sedentary” strength, do not mitigate the impact of the restrictions on her sitting, standing, and walking — basic requirements of all sedentary jobs. Contrary to the majority viewpoint, I would contend there is no “reasonably stable” market for services that can be performed by this claimant. In my opinion, Watson cannot perform workplace services other than those that are “so limited in quality, dependability, or quantity *469that a reasonably stable market for them does not exist.” Accordingly, I would hold that Watson is permanently and totally disabled pursuant to section 42-9-10.
I also disagree with the majority’s analysis under the scheduled disability statute, section 42-9-30(21). It is particularly significant that section 42-9-30(21) provides a rebuttable presumption of total and permanent disability when a claimant has experienced a loss of use of 50% or more of the back. Here, the Commission found that, as a result of Watson’s workplace accident, Watson had sustained a 50% loss of use to her back, which triggered the presumption that Watson is totally disabled. The majority found the employer successfully rebutted this presumption by relying on Dr. Chokshi’s statement that Watson can work within her restrictions and Watson’s testimony that she was willing to work within her restrictions. In my opinion, these statements are not probative of the existence of a stable market for work as severely restricted as Watson’s work is. See McCollum v. Singer Co., 300 S.C. 103, 107, 386 S.E.2d 471, 474 (Ct.App.1989) (“Under Workers’ Compensation Law ‘total disability’ does not require complete, abject helplessness. Rather it is an inability to perform services other than those that are so limited in quality, dependability, or quantity that no reasonably stable market exists for them.” (emphasis added)). There is simply no probative evidence in the record to rebut the presumption of Watson’s total disability under section 42-9-30(21). Id. (rejecting an employer’s argument that the claimant’s ability to drive a car for an hour, walk for ten minutes, and go shopping made the claimant employable).
For the foregoing reasons, under each of the workers’ compensation models — economic and medical — I would reverse the Commission’s holding that Watson is not totally and permanently disabled.